Case 3:19-cr-30108-NJR Document 147 Filed 01/21/21 Page 1 of 4 Page ID #553




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.                                          Case No. 3:19-CR-30108-NJR-3

 JOSEPH OTZOY,

                      Defendant.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a Motion for Compassionate Release (Doc. 139) filed

by Defendant Joseph Otzoy. For the reasons set forth below, the Court denies the Motion.

                        FACTUAL & PROCEDURAL BACKGROUND

      Otzoy is currently serving a sentence of one year and one day of imprisonment for

possession with intent to distribute methamphetamine (Doc. 125). Otzoy entered a guilty

plea pursuant to a plea agreement, in which he waived the right to “modify” his

conviction and sentence (Doc. 82). Otzoy filed a Motion for Compassionate Release on

December 16, 2020 (Doc. 139). Otzoy’s motion argues that underlying health conditions

such as his diabetes and obesity in the context of the Covid-19 pandemic constitute

extraordinary and compelling reasons justifying compassionate release (Id.). The

Government opposes the motion, arguing that Otzoy has failed to exhaust his

administrative remedies and that he waived his right to seek compassionate release in his

plea agreement (Doc. 146).




                                      Page 1 of 4
Case 3:19-cr-30108-NJR Document 147 Filed 01/21/21 Page 2 of 4 Page ID #554




                                     LEGAL STANDARD

       Under the First Step Act, inmates are authorized to bring their own motions for

compassionate release after first exhausting their administrative remedies with the

Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). A defendant may be eligible for

compassionate release if the Court finds “extraordinary and compelling reasons” to

warrant a sentence reduction. 18 U.S.C. § 3582(c)(1)(A). The Court also must find that the

requested sentence reduction is “consistent with applicable policy statements issued by

the Sentencing Commission.” Id.

       Congress has tasked the Sentencing Commission with compiling “what should be

considered extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t). The Commission

has specified that certain circumstances surrounding the inmate’s medical condition, age,

and family situation will constitute extraordinary and compelling reasons. See U.S.S.G.

§ 1B1.13. The Sentencing Commission also gives the Director of the Federal Bureau of

Prisons discretion to distinguish other grounds that could be extraordinary and

compelling enough to merit a sentence reduction, either on their own or in combination

with another listed condition. See id. at cmt. n.1(D).

       If an inmate can show that one of the eligibility criteria is applicable, a court must

then assess whether a reduction would be appropriate under the statutory sentencing

factors described in 18 U.S.C. § 3553(a). U.S.S.G. § 1B1.13. Lastly, a court must determine

that the defendant is not a danger to the safety of any other person or to the community,

as provided in 18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13(2).


                                        Page 2 of 4
Case 3:19-cr-30108-NJR Document 147 Filed 01/21/21 Page 3 of 4 Page ID #555




                                        ANALYSIS

       To start, the Court notes that it is unpersuaded by the argument that Otzoy has

not exhausted his administrative remedies. While FCI Florence may state that it has not

received communications regarding Otzoy’s compassionate release request, Otzoy

indicates that he has made successive good faith efforts to present his request through

the Bureau of Prisons, both by submitting documents in person and by mail from his

counsel. Accordingly, the Court is inclined to proceed to consideration of the motion.

       The more significant obstacle to Otzoy’s motion is his plea agreement, which

waives the right to seek to “modify” his sentence. As this Court and other Courts in this

circuit have held, broad waiver language prohibiting “modification” and the like

prevents future motions for compassionate release, even where such language was

agreed to before the passage of the First Step Act. United States v. Rodas, 719 F. App’x 528

(7th Cir. 2018); United States v. Soto-Ozuna, 618 F. App’x 527 (7th Cir. 2017). On the other

hand, where waiver language is more narrow and merely discusses “contesting” a

sentence, compassionate release is not covered, as a motion for compassionate release

does not impugn a sentence as it was originally imposed but merely argues that

subsequent circumstances weigh in favor of revising and modifying that sentence. See

United States v. Hicks, 11-cr-30207, Doc. 140 at 3-4 (S.D. Ill. Aug. 4, 2020) (citing United

States v. Monroe, 580 F.3d 552, 555–59 (7th Cir. 2009)). In this instance, the language of

Otzoy’s plea agreement is broadly worded and does not limit the waiver provision to

attempts to contest or collaterally attack his sentence. Otzoy has waived the right to seek

any modification of his sentence, and this includes a motion for compassionate release.


                                       Page 3 of 4
Case 3:19-cr-30108-NJR Document 147 Filed 01/21/21 Page 4 of 4 Page ID #556




Accordingly, the Court will deny his motion.

                                    CONCLUSION

      The Motion for Compassionate Release (Doc. 139) is DENIED.


      IT IS SO ORDERED.

      DATED: January 21, 2021


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                     Page 4 of 4
